EXAMINER’S AMENDMENT
[1]	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

[2]	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael Shenker (Reg. No. 34,250) on August 25, 2021.

The application has been amended as follows: 
[3]	Please replace claim 10 with the following claim:

10.	(Currently Amended) A method comprising using the system of claim 1, wherein using the system of claim 1 comprises:
	positioning the first flight platform in view of the scene;
	capturing at least one of the infrared images of the scene;
measuring the state data corresponding to the at least one infrared images of the scene; and
communicating the infrared data corresponding to the captured at least one of the infrared images and the corresponding measured state data to the aggregation server;
wherein at least two of the infrared images captured in different flights are captured at respective different altitudes.

Please replace claim 11 with the following claim:

11.	(Currently Amended) A method comprising using the system of claim 1, wherein using the system of claim 1 comprises:

receiving the state data obtained in the multiple flights;
constructing a point model based, at least in part, on the infrared data; and
rendering the point model for display to a user.

Election/Restrictions

[4] Claims 1-10, 19 and 20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/09/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



REASONS FOR ALLOWANCE
[5]	The following is an examiner’s statement of reasons for allowance: The instant invention is related to a flight aggregation system

[6]	The following is an examiner’s statement of reasons for allowance: Prior arts were found and applied in the previous actions. 

 [7]	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “wherein said aggregating of the infrared data comprises averaging or weight-averaging data obtained using the infrared imager and one or more additional infrared imagers based on a determination as to which of the infrared imagers is more likely to output accurate data”.  This feature is not found or suggested in the prior art.

[8]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

[9]	Claims 1-20 are allowed.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.